Title: To George Washington from Comfort Sands, 17 June 1782
From: Sands, Comfort
To: Washington, George


                  
                     Sir
                     Fishkill 17th June 1782
                  
                  The Mode proposed by your Excellency for settling the disputes
                     between the Officers of the Army and us is perfectly agreeable to us and we
                     should thankfully have embraced the first moment of your information by Col.
                     Stewart, to have named a Gentleman of reputation on our part, But that our
                     Comfort Sands was sett out on Urgent business to Philadelphia. the preceeding
                     day. we now propose either Col. Malcom or Melanchton Smith Esqr. and hope
                     either one or the other will be agreeable.
                  But Should the Gentlemen who have made the Complaints have any
                     Objection to these Gentleman we beg your Excellency would please to name a
                     Gentleman on our part also, as we have no desire to put of the enquiry and
                     decision one moment. We have the honor to be Your Excellencies—Obedt &
                     Very humble servants
                  
                     Comfort Sands & Co.
                     
                  
               